Citation Nr: 1718537	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  05-30 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for chronic renal insufficiency.


ATTORNEY FOR THE BOARD

S. Schlack, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1946 to February 1948.

This matter comes before the Board of Veterans' Appeals (the Board) from a September 2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran's claim was remanded for additional development in April 2006, March 2010, and June 2012.  That development was completed to the extent possible and the case was returned to the Board.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran died in May 2011.  The RO designated the Veteran's surviving spouse as an acceptable substitute party in March 2012.  


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's chronic renal insufficiency was caused or aggravated by his service-connected bladder   cancer.


CONCLUSION OF LAW

Affording the Veteran the benefit of all reasonable doubt, chronic renal insufficiency was caused or aggravated by the service-connected bladder cancer.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102, 3.310 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The appeal of service connection for hypertension has been considered with respect to VA's duties to notify and assist. Given the favorable outcome in this decision that represents a full grant of this issue, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.

 Analysis

The Appellant contends that the Veteran's chronic renal insufficiency was caused by exposure to a variety of chemicals during service, or was caused or aggravated by his service-connected disability of bladder cancer.

Service connection may be granted for a disability which is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310 (2016); Allen v. Brown, 1 Vet. App. 439 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509 (1998).

The Veteran had a diagnosis of chronic renal insufficiency which lead to renal failure, satisfying the first element required to establish service connection.  The Veteran's medical records indicate that the Veteran showed signs of renal insufficiency as early as 1998, started receiving treatment in 2001, and reported in April 2002 that his renal problems were worsening.  The Veteran continued to receive treatment for renal insufficiency, including dialysis for renal failure, until his death in May 2011.  Thus, the first service connection element is met.  

The record shows that the Veteran is service-connected for bladder cancer.  Thus, the second service connection element is met based on the Veteran's service-connected bladder cancer.

In a June 2013 rating decision the Veteran became service-connected for bladder cancer secondary to chemical exposure while in service.  A July 2002 letter from the Veteran's treating physician, T.F., M.D., indicated that the Veteran's "renal function has deteriorated following obstructive symptoms which developed in 1996 and 1997.  These were associated with a bladder cancer ...."  The Board gives probative weight to T.F.'s opinion because he treated the Veteran and included adequate reasoning for his opinion of the etiology of the Veteran's bladder cancer and renal insufficiency.  

There is an opinion from a VA examiner in the record dated July 2013, which opined that it was unlikely that the Veteran's chronic renal insufficiency was caused or aggravated by the Veteran's bladder cancer.  The VA examiner opined that the Veterans renal insuffiency was likely caused by chronic hypertension.  The examiner noted that review of service records and "[n]o evidence of hypertension, or of a condition likely to cause hypertension, was found."  The examiner concluded that there was no relationship between the Veteran's renal insufficiency and his chemical/asbestos exposure in service.  The examiner did not address whether renal insufficiency was caused or aggravated by the service-connected bladder cancer.  

Turning to the third service connection element, a nexus, the Veteran's treating physician indicated that the Veteran's renal insufficiency was associated with the Veteran's service connected bladder cancer.  The Board finds that this evidence is competent and probative.  While July 2013 VA examiner found that the renal insufficiency was likely caused by hypertension, the examiner did not address whether renal insufficiency was caused or aggravated by the service-connected bladder cancer.  The Board finds that the evidence is at least in equipoise as to whether renal insufficiency is secondary to the service-connected bladder cancer and therefore the third service connection element is met.

Accordingly, the Board resolves all reasonable doubt in favor of the Veteran and finds that service connection for chronic renal insufficiency due to service-connected bladder cancer is warranted.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for chronic renal insufficiency is granted.



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


